DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-19 and 21 are pending and presented for examination. Claims 1-14 were elected without traverse in the instant response dated 7 March 2022 which is acknowledged and entered. Accordingly, claims 15-19 and 21 are withdrawn by the Examiner as they are non-elected. As such, this restriction requirement is made FINAL.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Objections
Claims 9, 12 and 13 are objected to because of the following informalities:  In claim 9, “further comprise heating the composition on the metal surface to a reaction temperature in the range of 500-1100 C” should instead wherein –heating the composition on the metal surface is performed at a reaction temperature in the range of 500-1100 C--. In claims 12 and 13, “if” should read --of--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106241780 (hereinafter, “CN ‘780 at __”; citations to attached English machine translation) with “Low temperature synthesis of graphene-encapsulated copper nanoparticles from kraft lignin” to Leng et al. (hereinafter, “Leng at __”) as an evidentiary reference to amorphous carbon formation.
Regarding claims 1, 7, 8 and 9, CN ‘780 discloses a process for producing a graphene film arranged on a substrate (CN ‘780 at 2) comprising:
a) Providing a lignin source and an aqueous solution to form a composition (CN ‘780 at id.);
b) Depositing the composition on a metal surface (copper substrate, Id.); and
c) Heating (at 600-800 C, Id.) the composition on the metal surface to form a material on the metal surface (Id.).
While the claim further requires the graphene be formed on an amorphous carbon substrate, CN ‘780 is silent to this. However, Leng discloses that at temperatures at 400 C and below that amorphous carbon forms, given that there is a cooling step in CN ‘780 (as explicitly discussed in “Example 3” for simplicities sake), some formation of amorphous carbon would be expected absent evidence to the contrary, though the Office cannot test for this See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))". Accordingly, a graphene/amorphous carbon on metal surface would be expected.
	As to claim 2, removal of the formed material (as flakes are broadly disclosed in CN ‘780 at “Fig. 1”) is disclosed (CN ‘780 at 2).
	Regarding claims 10 and 11, the atmosphere is Ar/H2 (CN ‘780 at 2).

Allowable Subject Matter
Claims 3-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3-5, CN ‘780 is the closest piece of prior art and it does not expressly state usage of PVA and an alcohol, merely just an aqueous catalyst dispersion and none of the other prior art cited taken either alone or in combination discloses or reasonably suggests to use such for graphene/a:C production. US PG Pub No. 20170113936 to Zhang (cited by Applicants) discloses growing graphene from a lignin impregnated with iron, copper or cobalt mixture, this however is not growth on a metal surface as this is an admixture and also does not disclose a:C formation.
As to claim 6, while particulate lignins are disclosed in CN ‘780 usage of aqueous milling of the lignin/aqueous solution is not expressly stated and nor does any of the cited prior art either alone or in combination disclose a reason to do such.
As to claims 12-14, CN ‘780 is the closest piece of prior art and it does not expressly state a flake size, “Figure 1” of CN ‘780 shows a sheet with sizes of at ~0.5x0.5 microns which is only 0.25 microns squared.

Conclusion
Claims 1, 2 and 7-11 are rejected. Claims 3-6 and 12-14 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759